Determination of respondent Finance Administrator, dated March 14, 1969, unanimously modified, on the law, to direct payment to petitioner of his salary for the period beginning 30 days after his suspension and ending with the date of his dismissal, less outside earnings if any, and otherwise confirmed, without costs and without disbursements. Petitioner was suspended without pay on December 6, 1968, and dismissed from the service, following a hearing on charges, on March 14, 1969. We find no error in the proceeding. However, subdivision 3 of section 75 of the Civil Service Law limits the period of suspension without pay to 30 days. Petitioner is consequently entitled to back pay for the period indicated, less any earnings that he might have had during the period (Matter of Amkraut v. Hults, 21 A D 2d 260, affid. 15 N Y *9172d 627; Moquin v. Lowery, 35 A D 2d 661). Concur — Stevens, P. J., Markewich, Murphy, Steuer and Capozzoli, JJ.